Citation Nr: 1516669	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-15 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from July 2007 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over this case was subsequently transferred to the VA RO in St. Paul, Minnesota.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issue of whether new and material evidence to reopen a claim for a traumatic brain injury has been raised by the record in an April 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an initial compensable rating for headaches is REMANDED to the AOJ.





FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal of the issues of entitlement to service connection for a bilateral knee disability and bilateral hearing loss disability, the Veteran withdrew his appeal with respect to those issues at his October 2015 Board hearing.  

2.  Tinnitus is etiologically related to acoustic trauma sustained in active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2014).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2014).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).  A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the September 2012 rating decision denying entitlement to service connection for a bilateral knee disability and bilateral hearing loss disability.  In April 2013, the Veteran perfected appeals with respect to those issues.  

At his October 2014 Board hearing, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for a bilateral knee disability and bilateral hearing loss disability.  As the Veteran has withdrawn the substantive appeal of those issues, the Board does not have jurisdiction to decide the appeal of those issues.  Therefore, the appeal of those issues must be dismissed.  38 C.F.R. § 20.204 (2014).

Service Connection for Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has tinnitus as a result of acoustic trauma sustained while in active service.  Specifically, the Veteran has reported acoustic trauma in the form of explosions, artilery fire, and gunfire.  A review of the Veteran's service separation form shows that his military occupational specialty (MOS) while in active service was combat engineer.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma while in active service.

A review of the service medical records is silent for treatment for or a diagnosis of tinnitus while the Veteran was in active service.  However, the Veteran has reported that he first experienced tinnitus while in active service and has continued to experience tinnitus since his separation from active service.  

The Veteran is competent to report when he first experienced tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify tinnitus and his statements have been found credible. 

In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced tinnitus while in active service and that he has continued to experience it since that time and those statements have been found credible by the Board.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim for service connection for a bilateral knee disability is dismissed.

The claim for service connection for a bilateral hearing loss disability is dismissed.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

In his April 2013 substantive appeal, the Veteran indicated that he had received treatment at the VA Medical Center.  Based on a review of the record, it does not appear that attempts to obtain the identified VA Medical Center treatment records have been made.  Therefore, the Board finds that attempts to identify and obtain any outstanding, pertinent treatment records should be made before a decision is made in this case.  

At his October 2014 Board hearing, the Veteran testified that the severity of the impairment caused by his service-connected headaches had remained about the same.  However, he also provided testimony that he experienced symptoms such as headache pain that required him lie down and turn off the lights.  Those reports indicate that the severity of the impairment caused by the Veteran's service-connected headaches may have actually increased since his last VA examination in November 2013, at which time the VA examiner wrote that the Veteran does not have characteristic prostrating attacks of migraine headache pain. 

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected headaches.  

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected headaches.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.

3.  Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


